Citation Nr: 1702870	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for urticaria, acne and allergic skin condition, including as secondary to tinea corporis.

4.  Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome.

5.  Entitlement to an increased disability rating in excess of 10 percent for tinea corporis of the scalp and body.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law

ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the Veteran's appeal of his skin disorder increased rating claim, the disposition of this appeal may be affected by the current, pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), a decision of the United States Court of Appeals for Veterans Claims (Court), which is currently pending before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Accordingly, adjudication of the Veteran's increased rating claim is stayed in accordance with the Court's stay in the matter.  Pending the resolution of the Johnson appeal, the adjudication of this claim that has been stayed will resume.

The Veteran submitted a February 2010 substantive appeal (VA Form 9) in which he requested a Travel Board hearing.  However, in October 2011 the Veteran withdrew his request for the hearing.

The Board observes that a June 2013 rating decision granted service connection for a low back disability.  As the issue on appeal has been granted in full, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that although additional evidence was received subsequent to the January 2016 supplemental statement of the case (SSOC), the evidence is not pertinent to the hearing loss claim, the sole issue currently denied on appeal.  Thus, the Veteran is not prejudiced by the Board's decision without waiver or issuance of another SSOC for this issue.  See 38 C.F.R. § 20.1304(c).

To the extent the Veteran has more recently appealed any issues, it appears that the RO is presently developing and considering them.  Should any other issues become perfected on appeal, the Board will address them in a future, separate decision if in order.

The issue of an increased rating for the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have hearing impairment for VA compensation purposes.

2.  The Veteran's tinnitus is had its onset in service.

3.  The Veteran's current urticaria, acne and dermatitis or eczema is related to his service-connected tinea corporis of the scalp and body.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for urticaria, acne and dermatitis or eczema, as secondary to tinea corporis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

Hearing Loss

The Veteran contends he suffers from current hearing loss as a result of service.  His service personnel records show that his military occupational specialty (MOS) was as an aviation supply clerk.  A February 2016 correspondence from the Veteran's representative contended he was subjected to acoustic trauma during service as a marksmanship instructor and that he was also exposed to a blast that singed his hair.

The Veteran's service treatment records show no hearing loss documented for either ear.  There were also no records of complaints or treatment for hearing loss in service.  His August 1998 enlistment examination, as well as a March 2002 audiogram taken near his separation both document normal hearing, with only a slight threshold shift for both ears between enlistment and separation.

With regard to his hearing loss claim, the evidence shows that the Veteran does not suffer from hearing impairment for VA compensation purposes under 38 C.F.R. § 3.385.  The Veteran was afforded an April 2015 VA examination in which he reported to the examiner that he was exposed to hazardous noise exposure from small arms fire and aircraft engine noise.  The examiner indicated pure tone thresholds in the Veteran's right ear were 15, 20, 10, 10 and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 15, 15, 5, 5 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The examination showed a speech recognition score using the Maryland CNC Test of 96 percent in both ears.  Therefore, no hearing impairment is found for VA compensation purposes in either ear.  See 38 C.F.R. § 3.385.

Additionally, no further evidence has been received subsequent to the April 2015 VA examination to support a current hearing loss for the Veteran.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  While the Veteran may have been exposed to hazardous noise in service as a marksmanship instructor, the evidence of record shows that he does not currently suffer hearing loss under 38 C.F.R. § 3.385.

To the extent the Veteran asserts that he does in fact have bilateral hearing loss, the objective clinical testing outweighs the lay opinions, as audiometric testing is required to determine whether there is hearing loss for VA purposes compared to a lay assertion on the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted, the April 2015 audiologist's opinion supports that the Veteran does not currently suffer from hearing loss and there are no positive medical opinions of record.

Therefore, based on the VA examination results, service connection for hearing loss must be denied because there is no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a present disability, there can be no valid claim).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is not warranted.  

Tinnitus

The Veteran also asserts that he currently suffers from tinnitus that is related to his military service in a similar manner as the hearing loss claim.

During the April 2015 audiological examination, the Veteran reported suffering from tinnitus which first occurred during his active duty.  He reported that the tinnitus, or ringing in the ears he experiences is bothersome, can be distracting and causes difficulty with his concentration.

The Veteran is competent to describe the presence of tinnitus, including its onset. Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus as he was exposed to hazardous noise in service as a marksmanship instructor.

The April 2015 VA examiner indicated that there are numerous possible causes of tinnitus as it relates to auditory system injuries and without an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure is speculative.  The clinician opined that the Veteran's tinnitus was less likely than not a result of noise exposure from service.

However, the Board determines that despite the negative medical opinion regarding the nexus element of the claim, the Veteran provided competent and credible statements regarding the onset of his tinnitus.  Therefore, the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and has continued since.

After resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that had its onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.  

Urticaria, Acne and Dermatitis or Eczema

The Veteran contends that his skin conditions of urticaria, acne, dermatitis and eczema are related to service, or in the alternative a result of his service-connected tinea corporis.

The Board notes there are multiple VA skin examinations, as well as private medical reports of record.  Most recently, the Veteran was afforded a November 2014 VA examination in which the Veteran was diagnosed with dermatitis or eczema, urticaria and acne.  The Veteran reported to the examiner the onset of his skin conditions during service and that he suffers consistent skin outbreaks.  He reported his symptoms are somewhat controlled by his prescribed medications, including the use of systemic corticosteroids or other immunosuppressive medication, such as an Epi Pen; an antihistamine, such as Atarax; and a topical corticosteroid, such as Elidel.

The examiner concluded the skin condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated the enlistment examination was silent for a skin condition, including hives or acne.  She noted, however, the service treatment records showed treatment for a skin rash consistent with hives and an allergic reaction, but not acne or eczema.

Additionally, private medical evidence was submitted, including a December 2014 opinion.  The examiner indicated that she reviewed the Veteran's service medical records and other treatment records for the claimed skin conditions.  She concluded "It is possible that dermatitis/eczema, urticaria and allergic reaction are related to his in-service skin condition."  She stated these skin conditions can be triggered by environmental factors that the Veteran may have been exposed to.

Furthermore, a similar positive August 2015 private medical opinion from a physician was submitted.  The examiner reported it is more likely than not that the claimed skin conditions are related to the Veteran's in-service tinea corpora.  She stated his dermatitis/eczema and urticaria (hives) affects more than 40 percent of his entire body area; his acne rosacea affects more than 40 percent of the face, neck, and other areas; and that he also suffers from allergic reaction.  She indicated these skin conditions can be triggered by environmental factors that he had been exposed to while in service.

The Board notes the Veteran was also afforded an April 2015 VA examination and an August 2015 addendum opinion.  The April 2015 examiner diagnosed the Veteran with dermatitis or eczema, infectious skin conditions, keratosis pilaris rubra and urticaria.  She reported the Veteran's skin examination findings are consistent with keratosis pilaris rubra or keratosis pilaris and rosacea.  She noted that both conditions are unrelated to a fungal skin infection, and therefore, unrelated to the diagnosis of tinea made during the April 2002 VA examination.

VA obtained an addendum opinion from the examiner in August 2015.  She again indicated that based on the current medical literature, tinea corporis is not a common etiology for the conditions urticaria, acne rosacea or allergic reaction of the skin.  She noted that his most recent April 2015 VA examination was negative for tinea corporis, and therefore it would be less likely to cause or aggravate any other skin condition.  The examiner further indicated that based on the medical evidence, tinea corporis is not a known etiology for keratosis pilaris rubrum and not considered a trigger for aggravation.

The Board finds the evidence has reached a level of equipoise as to whether the Veteran's multiple skin conditions, to include urticaria, acne, dermatitis and eczema, are related to his service-connected tinea corporis.  The Veteran is currently service connected for tinea corporis of the scalp and body since 2002 and, after affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether his tinea led to his other diagnosed skin conditions.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When weighing the evidence, as noted above, there are both positive and negative medical opinions of record.  The Board notes the November 2014 VA opinion in which the examiner provided a direct service connection opinion.  She noted the claimed skin conditions were related to the Veteran's service, as the April 1998 enlistment examination was silent for a skin condition and there was in-service treatment for skin rash.  Further, probative weight is accorded to the private medical opinions from December 2014 and August 2015.  These opinions came from medical experts who have provided ongoing treatment to the Veteran for his skin conditions.  Specifically, the August 2015 opinion is especially probative, as it was provided by a physician and dermatologist who noted that the Veteran's skin conditions are related to his in-service tinea corpora.

The Board acknowledges the April 2015 and August 2015 VA opinions.  The examiner concluded it is not likely that the Veteran's tinea corporis caused or aggravated his current diagnoses of allergic reaction/dermatitis, eczema, urticaria, rosacea, acne, or keratosis pilaris since it is not supported by the medical literature.  While the Board acknowledges the discussion and rationale provided by the August 2015 examiner in regards to the etiology of the Veteran's skin conditions, the examiner is a physician's assistant.  This is weighed, in part, against the opinion of a physician and dermatologist, Dr. M.A. in her August 2015 opinion.  In conclusion, the evidence of record has reached a level of equipoise with the Veteran prevailing in the claim.

Consequently, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of relative equipoise.  The Board finds the Veteran has skin conditions, including urticaria, acne and dermatitis or eczema, as a result of his service-connection tinea corporis.  See 38 C.F.R. § 3.310.  Therefore, service connection is warranted for these skin conditions.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for urticaria, acne and allergic skin condition is granted.


REMAND

The Veteran's left knee disability was granted in the January 2003 rating decision and he was afforded a 10 percent evaluation.  He filed a claim for an increased rating in September 2008 and the claim was denied in the February 2009 rating decision.

Thereafter, the Veteran was afforded a July 2012 VA examination. The examiner diagnosed the Veteran with left knee strain with patellofemoral syndrome.  He reported his knee symptoms include flare up with increased physical activity and pain on movement.  The examiner indicated range of motion testing showed normal flexion, with objective evidence of painful motion beginning at 130 degrees.  Extension was found to be normal with no objective evidence of painful motion.  Further, no reduction was found after repetition.

The examiner went on to state there was mild crepitus of the left knee with flexion and rotation, and a slightly antalgic gait with less pressure being exerted on the left leg when taking a step.  No tenderness was found over either tibial shaft.  He concluded the Veteran's left knee patellofemoral syndrome appeared quite stable as he demonstrated full range of motion in both knees, with only mild crepitus of the left knee.  He noted some clinical evidence of weakness in the left knee, along with an antalgic gait, but that part of the left leg weakness was due to his service-connected lumbar disability.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court discussed the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Upon a review of the examination conducted in July 2012, it does not appear that joint testing for pain was performed by the examiner on both active and passive motion, and in weight-bearing and nonweight-bearing.  Further, the examiner provided no explanation as to why the testing was not necessary.  Therefore, a new VA examination is needed to fully evaluate the severity of the Veteran's service-connected left knee disability in terms conforming to the rating schedule.

Accordingly, this issue is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected left knee condition.  The claims file must be reviewed by the examiner and any necessary tests and studies should be performed.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  He or she is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated non-orthopedic manifestations.  He or she should also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.

The examiner should further indicate whether lateral instability and/or recurrent subluxation are present and, if so, the severity of such impairment.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

2.  Finally, after taking any other development deemed appropriate, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, furnish the Veteran a SSOC and afford him an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the January 2016 SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


